Grant, J.
{after stating the facts). The assignments of error number 42, and 24 points are made in the brief of appellant. Most of these points contain no argument, but are simply assertions that the court erred. Two of these points are thus stated:
“The defendant took an exception to the introduction of the contract, plans, and specifications, which was granted by the court.”
“The. court erred in admitting the specifications as a part of the said contract, to which exception was taken.”
Assignments of error thus stated, but not argued, will not be considered by the court. It is the’ duty of counsel to at least state the reasons upon which they rely to support their allegations of error.
*530The court refused to permit the defendant to show that there was a parol agreement to pay $200. No fraud was shown to have been practiced upon the defendant in executing the contract. Its terms are not ambiguous. It was therefore binding upon her, and parol evidence was not admissible to vary its terms. The court’s ruling was correct upon this point, and the judgment is affirmed.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.